Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “the second opening part includes a plurality of openings arranged side by side in a first direction, each of the plurality of openings is elongated in shape and long in a second direction crossing the first direction, an exposed part of the semiconductor layer exposed from the second opening part includes: a first region where the first electrode is provided on the exposed part, and a second region where the first electrode is not provided on the exposed part, and the first region and the second region are located alternately in the first direction” was not considered to be obvious.
The limitations of claim 7 including “the first opening part includes a plurality of first openings each of which is elongated in shape and long in the first direction, the second opening part includes a plurality of second openings each of which is elongated in shape and long in the second direction crossing the first direction, the plurality of first openings are arranged side by side in a direction crossing the first direction, the plurality of second openings are arranged side by side in a direction crossing the second direction, and the semiconductor layer and the p-type semiconductor layer are exposed from each of the plurality of first openings” was not considered to be obvious.
The limitations of claim 13 including “the second electrode is provided on the semiconductor layer, spaced apart from the first electrode and at least partially in contact with the semiconductor layer” was not considered to be obvious.
The limitations of claim 15 including “the semiconductor layer includes: a first semiconductor layer; and a second semiconductor layer closer to the substrate than the first semiconductor layer is, 
The limitations of claim 16 including “the semiconductor layer includes a portion where an impurity concentration in a stacking direction continuously changes, and the impurity concentration of the portion is higher in an uppermost region than in any other region” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818